DETAILED ACTION
This action is in response to the filing of April 15, 2022.
Claims 8, 10-13 and 26-31 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 11, 13, 27 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZOU et al (“Dendritic Heterojunction Nanowire Arrays for High-Performance Supercapacitors”, as supplied by the applicant in the IDS of May 18, 2022).
Regarding claim 8, ZOU et al teaches nanostructure (“3D dendritic heterojunction arrays on Ni foam substrates”, abstract) comprising: 
a base layer (Ni foam substrate, abstract) comprising a surface (The foam substrate will necessarily have a surface, as in figure 3 where the electrodes are formed on the flat surface.) ; 
nano-patterned features (“3D nanowires”, nanowire cores or NiCo2S4 nanowires read on the nano-patterned features.) comprising non-random topography located on the surface of the base layer(Non-random is interpreted to require non-randomness or controlled sizing or placement, as in from a controlled formation. Topography is interpreted to be the features or surface configuration of an area. The results section of page 2 details formation of the nanowires located on the surface of the Ni foam base layer which are “uniformly grown” to a particular height. The controlled sizing is indicative of non-randomness. The height and presence of these nanowire features is interpreted as the topography. For this reason, the nanowires of ZOU et al are interpreted to comprise “non-random topography”. The specification does not provide a specific or limiting definition for the term “non-random” or “topography”, therefore these terms are given the ordinary meaning indicated herein.); and 
a textured metal layer comprising a conductive material arranged on the nano-patterned features (ZOU et al teaches nanowire branches which read on the textured meal layer. The branches are made of metal comprising materials, such as NiCo2O4, NiO, as described in the abstract. These branches are present on the core and provide texture to the core nanowires or nano-patterned features as shown in figure 3A/B, where the branches provide texture over the core material.); 
wherein the textured metal layer comprises dendritic structures (The presence of the branches, the textured metal layer, form dendritic structures, as described in the abstract and a shown in figures 3A/B).
Regarding claim 10, the abstract of ZOU et al teaches the core nanowires (interpreted to read on the nano-patterned features) to comprise nickel (NiCo2S4), as disclosed in the abstract.
Regarding claim 11, the abstract of ZOU et al teaches the shell nanowires (interpreted to read on the textured metal layer) to comprise nickel (NiCo2O4 or NiO), as disclosed in the abstract.
Regarding claim 13, the first paragraph of the Results section of ZOU et al teaches the dimension of the cores of the nanowires (or nano-random features which comprise the non-random topography) wherein each core has a diameter (or width as in the instant claim) of 20-150 nm and a length (or height as in the instant claim) of 5 micron. The identification of specific sizing within the claimed ranges anticipates the claimed ranges, as the claimed ranges much necessarily exhibit that property. (MPEP 2112.01 and Titanium Metals v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985))
Regarding claim 27, the right column of page 2 of ZOU et al teaches the “the crystal nature of NiCo2O4 branches” or the textured metal layer, rendering the conductive material of the textured metal layer to be in a crystalline state.
Regarding claim 29, nickel and cobalt (metals) both comprise the conductive material or nanowire branch material (textured metal layer of the instant claim) NiCo2O4 as detailed in the abstract of ZOU et al.
Regarding claim 30, nickel and cobalt are present in the conductive material or nanowire branch material (textured metal layer of the instant claim) NiCo2O4 as detailed in the abstract of ZOU et al. Metals present together to form an alloy, rendering this material a metallic alloy.
Regarding claim 31, oxygen is present in the conductive material or nanowire branch material (textured metal layer of the instant claim) NiCo2O4 as detailed in the abstract, reading on a non-metallic component.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 10-13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (US Patent 8,741,380), in view of ZOU et al (NPL as introduced in the rejection above, as supplied by the applicant in the IDS). SOLEYMANI et al (US Patent 8,888,969) is cited herein as evidence.
Regarding claims 8 and 13, YOSHIDA et al teaches a sensor (c. 7, l. 45-47) with nanostructure (figures 1 and 10) comprising 
a base layer (substrate 104 of figure 1 or 1004, 1003 or 1002 of figure 10, wherein the base layer is simply that which is present under the other claimed layers) comprising a surface (the upper portion of the base layer or the interface is interpreted as the surface);
nano-patterned features (Microprojections 101, 102, 103 of figure 1 or protrusions of figure 10.  The abstract and c. 4, l. 41-47 identify desired diameters starting at 10 nm, while examples 1, 6 and 9 detail projections of a diameter to be 160-240 nm, rendering the feature to be nano scale. Examples 1, 6 and 9 details heights of 1-2 micron. While YOSHIDA et al refers to these projections micro-projections, these protrusions are the same size as that of the nanopatterned features of instant claim 13, allowing for said projections to be interpreted as the claimed non-patterned features.) comprising non-random topography (Figure 4 of YOSHIDA et al shows a repeating, consistent pattern of nanostructures, rendering a non-random, regularly repeating topography.) located on the surface of the base layer (Metallic film surface 402 is interpreted as the base surface and shown in figure 4 to support for the nano-patterned features.)  Figure 10 shows the use of a gold layer 1001, interpreted as the metal layer (with gold as the conductive material) of the instant claim.
While YOSHIDA et al teaches the use of increased surface area of the sensor for increased sensitivity (c. 4, l. 38-41), YOSHIDA et al fails to address the use of a textured metal layer comprising a conductive material arranged on the nano-patterned features, wherein the textured metal layer comprises dendritic structures.
ZOU et al teaches a nanowire array for electrode, just as in YOSHIDA et al, on page 1 and in the abstract. ZOU et al further teaches a textured metal layer (ZOU et al teaches nanowire branches which read on the textured meal layer.) comprising a conductive material arranged on nano-patterned features (The branches are made of metal comprising materials, such as NiCo2O4, NiO, as described in the abstract. These branches are present on the core (interpreted as equivalent to the nano-patterned features of the instant claim) and provide texture to the core nanowires or nano-patterned features as shown in figure 3A/B, where the branches provide texture over the core material.), wherein the textured metal layer comprises dendritic structures (The presence of the branches, the textured metal layer, form dendritic structures, as described in the abstract and a shown in figures 3A/B). ZOU et al teaches the increase in surface area of the electrode by use of the dendritic shaping of the shell or outer layer is equivalent with greater electrochemical performance.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a dendritic textured layer as in ZOU et al on the nanowires of YOSHIDA as the addition of dendritic shaped features on the nanowire array would predictably result in a significant increase in reactive surface area and thus performance. Moreover, the use of dendritic features is known as desirable in the sensor art due to the increased surface area enhancing the sensitivity and performance of the biosensors, as evidenced by SOLEYAMI et al in c. 2, l. 17-32.
Regarding claim 10, c. 4, l. 48-58 of YOSHIDA et al teaches the use of nickel with phosphorus as the projection material.
Regarding claim 11, the abstract of ZOU et al teaches the shell nanowires (interpreted to read on the textured metal layer) to comprise nickel (NiCo2O4 or NiO), as disclosed in the abstract.
Regarding claim 12, figure 10 of YOSHIDA et al further details the addition of functionalization to the surface of the electrode.  This is known to be biological functionalization based on the use of the sensor for DNA detection, as shown in figure 10b. 
Regarding claim 29, c. 7, l. 37-43 of YOSHIDA et al teaches the use of gold or platinum materials to form the electrode material, both known metallic materials.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, in view of ZOU et al and SOLEYMANI et al. SOLEYMANI et al is cited herein as evidence.
Regarding claim 26, c, 7, l. 37-43 of YOSHIDA et al teaches the use of platinum a conductive material of the nano-patterned material. ZOU et al teaches the use dendritic structures (branches of the nanowires) comprising metallic materials (nickel and cobalt comprising, abstract). Modified YOSHIDA et al fails to texturized layer to comprise platinum.
SOLEYMANI et al teaches a sensor comprising a dendritic structure c. 2, l. 17-32, just as in modified YOSHIDA et al. SOLEYMANI et al further teaches the dendritic shaping to comprise nickel, gold, platinum, metal oxide materials (such as the NiO and other nickel oxide materials of ZOU et al) in c. 2, l. 49-63, acknowledging these materials to be conductive.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize platinum dendritic shaping, as in SOLEYMANI et al, for the dendritic material of modified YOSHIDA et al, so as to enable the same desirable conductivity. Moreover, the use of a material known as suitable for use in the electrodes (platinum) would have been obvious to utilize to grow the dendritic features of modified YOSHIDA et al for the same predictable result of effective electrochemical sensitivity.
Claims 27, 28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, in view of ZOU et al, and further in view of KINSER et al (US PG PUB 2017/0209079). SOLEYMANI et al is cited herein as evidence.
In the interest of clarity, KINSER et al qualifies as available art under 35 USC 102(a)(1).
Regarding claims 27 and 28, while YOSHIDA et al teaches the use of gold and metallic materials in c. 7, l. 58-67, modified YOSHIDA et al is silent to the structure of the gold material.
KINSER et al teaches a sensor with nanostructure (figure 8) comprising a base layer 20S with nano-patterned features 20P present thereon.  Paragraph 44 teaches the use of gold as the nano-patterned material or conductive material.  Paragraph 44 of KINSLER et al teaches the use of amorphous or crystalline conductive materials.  
It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (amorphous or crystalline state conductive materials) for the conductive material (gold) of YOSHIDA, as in KINSER et al, of the textured layer to render the same predictable result of conduction.
Regarding claims 30 and 31, modified YOSHIDA et al teaches the use of metallic materials, but is silent to the use of alloyed or non-metallic conductive materials.
KINSER et al teaches a sensor with nanostructure (figure 8) comprising a base layer 20S with nano-patterned features 20P present thereon.  Paragraph 44 teaches the use of gold as the nano-patterned material or conductive material, in addition to metallic, alloyed or non-metallic conductive materials.  
It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (metallic, alloyed or non-metallic conductive materials) for the conductive material (gold) of YOSHIDA et al of the textured layer, as in KINSER et al, to render the same predictable result of conduction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and its dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 18, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         07/27/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721